

117 HRES 107 IH: Supporting the goals and ideals of “National Black HIV/AIDS Awareness Day”.
U.S. House of Representatives
2021-02-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 107IN THE HOUSE OF REPRESENTATIVESFebruary 5, 2021Ms. Lee of California submitted the following resolution; which was referred to the Committee on Energy and CommerceRESOLUTIONSupporting the goals and ideals of National Black HIV/AIDS Awareness Day.Whereas the Centers for Disease Control and Prevention (CDC) estimates that in the United States more than 1,100,000 people are living with HIV, and 15 percent do not know they are infected;Whereas in the United States, more than 700,000 people with AIDS have died since the beginning of the epidemic, including nearly 16,000 in 2018;Whereas each year nearly 40,000 people become newly diagnosed with HIV in the United States;Whereas since the beginning of the HIV/AIDS epidemic in the United States, racial and ethnic minorities have been disproportionately affected by the disease;Whereas African Americans are diagnosed with AIDS later than their White counterparts, are confronted with greater barriers in accessing care and treatment, and face higher morbidity and mortality outcomes;Whereas African Americans account for nearly half of all those with AIDS who have died in the United States since the beginning of the epidemic;Whereas, in 2017, 2,620 African Americans died of HIV or AIDS, accounting for 47 percent of total deaths attributed to the disease that year;Whereas, in 2014, HIV/AIDS was the 6th leading cause of death for Black men overall and for Black women ages 25 to 34, and the 5th for Black men ages 35 to 44 and 4th for Black women ages 35 to 44, ranking higher than their respective counterparts in any other racial or ethnic group;Whereas, in 2018, African Americans represented 42 percent of all people living with HIV in the United States, despite comprising just 13 percent of the United States population;Whereas, in 2018, over 15,000 African Americans were diagnosed with HIV;Whereas African-American gay and bisexual men are more affected by HIV than any other group in the United States, accounting for a higher proportion of HIV diagnoses, those living with HIV, those ever diagnosed with AIDS, and HIV/AIDS-related deaths;Whereas, in 2018, more than half of African Americans diagnosed with HIV were gay or bisexual men;Whereas, in 2018, among all gay and bisexual men who had received an HIV diagnosis, African Americans accounted for the highest number (39 percent);Whereas according to a 2016 study by the CDC, an estimated half of Black gay men will be diagnosed with HIV in their lifetime, if current HIV diagnosis rates persist;Whereas homophobia, stigma, and discrimination pose major obstacles to HIV testing, treatment and other prevention services for gay and bisexual African-American men;Whereas among all women diagnosed with HIV in 2018, 58 percent were African American, despite comprising only 13 percent of the female population in the United States;Whereas African-American women face the highest risk of HIV and other sexually transmitted infections compared with women of other groups;Whereas the HIV diagnosis rate for African-American women remains 14 times as high as that of White women, and almost 5 times that of Hispanic women;Whereas among African-American women, the leading transmission category of HIV infection is heterosexual contact, followed by intravenous drug use;Whereas research indicates that the high incarceration rates of Black men may contribute to the disproportionate rates of HIV infections among Black women;Whereas, in 2010, the most recent data available, there were more than 20,000 inmates with HIV/AIDS in State and Federal prisons, a prevalence that is 4 times the rate of HIV in the general population;Whereas among incarcerated populations, African-American men are 5 times as likely as White men, and twice as likely as Hispanic/Latino men, to be diagnosed with HIV;Whereas among incarcerated populations, African-American women are more than twice as likely to be diagnosed with HIV as White or Hispanic/Latino women;Whereas transgender women in the United States are at high risk for HIV;Whereas more than half of all transgender people diagnosed with HIV are Black or African American;Whereas the South of the United States now experiences the highest burden of the HIV/AIDS epidemic;Whereas, in 2018, the South made up 53 percent of the new HIV diagnoses in the United States;Whereas African Americans are severely and disproportionately affected by HIV in the South, accounting for 53 percent of all new HIV infections in the region;Whereas socioeconomic issues impact the rates of HIV infection among African Americans in the South and throughout the United States;Whereas socioeconomic factors like income inequality, poverty, and lack of access to HIV prevention education and basic health services, and cultural factors like homophobia, transphobia, and racism all pose significant challenges to combating the HIV/AIDS epidemic;Whereas we are seeing signs of progress;Whereas, from 2014 to 2018, HIV diagnoses among African-American women fell by over 10 percent and have also fallen sharply among African Americans who inject drugs;Whereas testing, education, counseling, and harm reduction practices are all critical to prevent HIV;Whereas life-saving treatment is also a proven prevention tool, and research shows that antiretroviral drugs can reduce the amount of virus to undetectable levels (also known as viral suppression), effectively resulting in no risk of transmission of HIV;Whereas, in 2012, the Food and Drug Administration approved preexposure prophylaxis (PrEP) as prevention for people who are HIV-negative;Whereas PrEP can reduce the risk of HIV infection for HIV-negative people by up to 99 percent;Whereas, in 1998, Congress and the Clinton administration created the National Minority AIDS Initiative to help coordinate funding, build capacity, and provide prevention, care, and treatment services within the African-American, Hispanic, Asian Pacific Islander, and Native American communities;Whereas the National Minority AIDS Initiative assists with leadership development of community-based organizations (CBOs), establishes and links provider networks, builds community prevention infrastructure, promotes technical assistance among CBOs, and raises awareness among African-American communities;Whereas 2021 marks the twenty-third year of the National Minority AIDS Initiative which has successfully established life-saving services and programs to address the needs of those communities, families, and individuals most impacted and burdened by HIV;Whereas, in 2010, the Obama administration unveiled the first National HIV/AIDS Strategy, which identified a set of priorities and strategic action steps tied to measurable outcomes for moving the Nation forward in addressing the domestic HIV epidemic;Whereas, in 2013, the National Association for the Advancement of Colored People (NAACP) released a manual of best practices for faith leaders to mobilize communities, advocate for community support for people infected with and affected by HIV/AIDS, and organize dialogues on HIV/AIDS as a social justice issue as part of The Black Church and HIV: The Social Justice Imperative;Whereas, in July 2015, the National HIV/AIDS Strategy for the United States: Updated to 2020 was released and included actions and goals in order to reduce HIV-related disparities and inequalities;Whereas the Affordable Care Act’s expansion of Medicaid and reforms to the individual insurance market have helped lower the uninsured rates for nonelderly African Americans by more than one-third between 2013 and 2016, leading to better health outcomes for African Americans living with or at risk of HIV;Whereas National Black HIV/AIDS Awareness Day was founded by 5 national organizations in 1999 to provide capacity-building assistance to Black communities and organizations; andWhereas each year on February 7, individuals, organizations, and policymakers across the Nation participate in National Black HIV/AIDS Awareness Day to promote HIV education, testing, community involvement, and treatment in Black communities: Now, therefore, be itThat the House of Representatives—(1)supports the goals and ideals of National Black HIV/AIDS Awareness Day;(2)encourages State and local governments, including their public health agencies, and media organizations to recognize and support such day, to publicize its importance among their communities, and to encourage individuals, especially African Americans, to get tested for HIV;(3)commends the work of AIDS service organizations, community-based organizations, faith-based organizations, health care providers, community health centers, and health departments that are providing effective, evidence-based, prevention, treatment, care, and support services to people living with and vulnerable to HIV/AIDS;(4)supports the implementation of the National HIV/AIDS Strategy and its goals to reduce new HIV infections, increase access to care and improve health outcomes for people living with HIV, reduce HIV-related disparities and health inequities, and achieve a more coordinated national response to the HIV/AIDS epidemic;(5)supports reducing the impact of incarceration as a driver of new HIV infections within the African-American community;(6)supports reducing the number of HIV infections in the African-American community resulting from intravenous drug use;(7)supports effective and comprehensive HIV prevention education programs to promote the early identification of HIV through voluntary routine testing, and to connect those in need to clinically and culturally appropriate care and treatment as early as possible;(8)supports appropriate funding for HIV/AIDS prevention, care, treatment, research, and housing, including community-based approaches to fight stigma, discrimination, racism, sexism, homophobia, and transphobia; and(9)encourages comprehensive prevention, treatment, and care strategies that empower public health workers, educators, faith leaders, and other stakeholders to engage their communities to help decrease violence, discrimination, and stigma toward individuals who disclose their sexual orientation, gender identity, or HIV status.